Citation Nr: 9904587	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-25 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1996 rating 
decision from the Montgomery, Alabama Regional Office (RO), 
which, in pertinent part, reclassified the veteran's service-
connected paranoid type schizophrenia as post-traumatic 
stress disorder (PTSD) with a history of schizophrenia and 
confirmed the schedular 30 percent evaluation in effect for 
the veteran's psychiatric disability.  The veteran perfected 
a timely appeal to that decision.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected PTSD constitute a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  Therefore, the Department of Veterans Affairs (VA) 
has a statutory obligation to assist him in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).

In August 1996, the veteran was given an examination by a VA 
psychiatrist.  At that time, the examiner 's diagnostic 
impression was that the veteran had prolonged PTSD secondary 
to Vietnam combat.

VA thereafter amended the criteria for rating mental 
disorders, including PTSD.  These amendments became effective 
on November 7, 1996.  The Court has held that, where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise, and the Secretary did so.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  The record reflects that the 
veteran was furnished the revised rating criteria in a July 
1997 statement of the case.  In view of the revised rating 
criteria, the Board is of the opinion that a contemporaneous 
and thorough VA examination would be of assistance in 
rendering a determination in this case.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
arguments in support of his claim.  The 
RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and private 
medical records pertaining to recent 
treatment for his service-connected 
psychiatric disability.  

2.  The RO should obtain all treatment 
records from the VA medical facility in 
Birmingham, Alabama covering the period 
from June 1996 to the present.

3.  The veteran should be afforded a VA 
examination by a psychiatrist to 
determine the nature and severity of his 
psychiatric disorder.  The claims file, a 
copy of the revised rating criteria, and 
a copy of this Remand are to be furnished 
to the psychiatrist for review prior to 
the examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.  
The examiner should express an opinion, 
if possible, as to the degree of 
industrial/occupational and social 
impairment caused solely by the veteran's 
service-connected psychiatric disorder.  
It is requested that the examiner assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  It is imperative that the 
examiner include a definition of the 
numerical code assigned under DSM-IV.  A 
complete rationale for any opinions and 
conclusions expressed should be included 
in the examination report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record under both the old and revised 
rating criteria per Karnas v. Brown, 6 
Vet.App. 101 (1993).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded the specified time within 
which to respond.  Thereafter, the case should be returned to 
the Board for appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


